DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (fig 1) in the reply filed on 12 October 2022 is acknowledged.
Applicant indicates Species A (fig 1) corresponds to claims 1-4 and 7-10. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After a review of the disclosure, the Examiner finds that claims 2-4 and 8-10 do not correspond to Species A (fig 1), and claims 2-4 and 8-10 are withdrawn by the Examiner.
Claims 2 and 8 recite “the helmet outer and inner shell material.” There is no antecedent basis for “the helmet outer and inner shell material,” rendering it unclear how the helmet outer and inner shell material relate to the structure of claims 1 and 7 from which claims 2 and 8 respectively depend. Furthermore, the disclosure does not specifically disclose “shell material.” The closest disclosure is in para. 0036:
The helmet base will have rigid hard shell layers 411 made from plastic, composite, graphite grid, graphene-titanium, graphene layers, spongy interior, other synthetic material and combinations, the base to snuggly fit but removable-replaceable absorbing layers 413 402 405 as shown.
However, 411 is found only in Species D (fig 4), not the elected embodiment of Species A (fig 1). Therefore, as best understood, claims 2 and 8 are drawn to Species D (fig 4).
Claims 3 and 9 recite “the slidable tile interstitial material.” There is no antecedent basis for “the slidable tile interstitial material.” The disclosure supports “spring-like interstitial material 303,” but this is a feature of Species C (fig 3) and not the elected embodiment Species A (fig 1).
Claims 4 and 10 recite “an absorbing layer removable coupled at circumferential edge.” The disclosure does not support an absorbing layer in the Species A (fig 1) embodiment, let alone an absorbing layer “removable coupled at circumferential edge.”
Claims 5 and 11 recite “a smart absorbing layer with liner having at least one 3D force or 3D accelerometer sensor.” The disclosure has support for sensors 321, 315, 510, 517, but these sensors are features of embodiments other than the elected embodiment shown in fig 1.
Claims 2-11 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2022.
Claims 1-12 are pending, claims 2-6 and 8-12 are withdrawn, and claims 1 and 7 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner shell liner (claims 1 and 7) and “an removable-replaceable energy absorbing layer between an inner shell liner and a helmet wearer's head” (fig 1 is the elected embodiment and the absorbing layer 209, 211, 314, 413, 402, 405, 501, and/ or 503 is not shown in fig 1; therefore, fig 1 does not support all the features of claims 1 and 7 in combination with an absorbing layer, and the absorbing layer must be canceled from claims 1 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “107” has been used to designate both margins and perforated regions or openings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an removable-replaceable energy absorbing layer between an inner shell liner and a helmet wearer's head” (fig 1 is the elected embodiment and the absorbing layer 209, 211, 314, 413, 402, 405, 501, and/ or 503 is not shown in fig 1; therefore, fig 1 does not support all the features of claims 1 and 7 in combination with an absorbing layer, and the absorbing layer must be canceled from claims 1 and 7).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  insert –a—before “polygonal shape.  Appropriate correction is required.
Claims 1 and 7 are objected to because of the following informalities:  replace “an removable” with –a removable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1 and 7 are rejected for structurally relying upon human anatomy when twice reciting “adjacent to a neck or shoulders.” This rejection may be obviated by amending the recitation to a proper functional recitation, e.g., --adapted to be adjacent to a neck or shoulders --.
Claims 1 and 7 are rejected for structurally relying upon human anatomy in the recitation “a helmet wearer’s head.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 7 are rendered indefinite by the recitation, “a helmet with a perforated outer hard shell on an outer helmet layer with perforated regions or openings,” and particularly, “with perforated regions or openings” because it is not clear if it is the helmet, outer hard shell, or outer helmet layer that has the perforated regions or openings.
Claims 1 and 7 are rendered indefinite by the recitation, “hard shell the exterior of an outer layer.” First, is “hard shell” intended to refer to –said perforated outer hard shell—or is “hard shell” introducing a new “hard shell?” Second, a word or words appears to be missing from the phrase. Is Applicant intending to claim the hard shell being exterior to an outer layer?
Claims 1 and 7 are rendered indefinite by the recitation “coupled to helmet edges.” It is unclear what is coupled to helmet edges, the hard shell or the exterior of an outer layer. Furthermore, the hard shell and the exterior of an outer layer appear to be components of a helmet, not in addition to a helmet, rendering it unclear how they are coupled to edges of the helmet if they are components of the helmet. What is the structural relationship between the helmet, perforated hard outer shell, outer helmet layer, hard shell, and outer layer?
Claims 1 and 7 are rendered indefinite by the recitation “layers.” Is this recitation referring back to the outer helmet layer, outer layer, and inner layer, or is this introducing new layers?
Claims 1 and 7 recite the limitation " outer layer shell base".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 are indefinite because a word or word appears to be missing from the recitation “tiles protruding the outer shell perforated regions.”
Claims 1 and 7 recite the limitation "the outer shell perforated regions.”  There is insufficient antecedent basis for this limitation in the claim. The claim has support for “perforated regions or openings,” but not “perforated regions,” and it is not clear if “the outer shell” is referring to the outer hard shell or some other feature, at least because it is not clear if the perforated regions or openings are structure of the helmet, outer hard shell, or outer helmet layer.
Claims 1 and 7 are indefinite because it is not clear if the “tiles” are the same as or in addition to the “layer of independently slidable freely in all direction tiles.”
Claims 1 and 7 are rendered indefinite by the recitation “accommodating outer hard base shell protrusion region,” first because there is no antecedent basis for “outer hard base shell protrusion region” and second because it is not clear what structure performs the function of “accommodating,” the tiles, the outer shell perforated regions, the polygonal shape, or the margins.
Claims 1 and 7 are rendered indefinite by the recitation “impacted tile to tile to edge helmet tangential force component transfer,” because it is unclear what is being recited.
All of the claims are interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (US 20180343953 A1) in view of Sykes (US 5724681 A).

As to claim 1, Erb discloses a concussion resistant smart helmet (“HELMET WITH FLOATING SHELL PLATES,” title) comprising:
a helmet (helmet 1);
an inner layer snuggly fitting within the outer layer (shell 10), layers coupled to the helmet edges adjacent to a neck or shoulders and replaceably coupled to the helmet (as best understood, this is the obvious result of the modification presented below, where the inner layer/ shell 10 of Erb is provided with a perforated outer hard shell “layer”);
a layer of independently slidable freely in all direction tiles (plates 50 and 60) snuggly fitted in the outer layer between the outer hard shell and outer layer shell base (as best understood, this is the obvious result of the modification presented below, where the inner layer/ shell 10 of Erb is provided with a perforated outer hard shell), tiles protruding the outer shell perforated regions and having polygonal shape commensurate with margins to each tile accommodating outer hard base shell protrusion region (as best understood, see Erb fig 12);
the slidable tiles with spring-like material spacers for transferring any tangential component forces from impacted tile to tile to edge helmet tangential force component transfer (one of cushion 70, domes 71 and/or cups 72; cushion 90 and its base sheet 93, domes 91 and/or cups 92), and an removable-replaceable energy absorbing layer between an inner shell liner and a helmet wearer's head (another of one of cushion 70, domes 71 and/or cups 72; cushion 90 and its base sheet 93, domes 91 and/or cups 92, see modification below regarding the limitation “inner shell liner”),
whereby external force impacts to the helmet are decoupled to normal and tangential components in the helmet layers, tangential component forces are redirected to the helmet edges and the normal component forces are distributed and absorbed by the absorbing layer (the modified Erb reference has all of the claimed structure and is therefore expected to function in the same manner).
Erb does not disclose with a perforated outer hard shell on an outer helmet layer with perforated regions or openings, hard shell the exterior of an outer layer and coupled to helmet edges adjacent to a neck or shoulders.
Sykes teaches a similar helmet (helmet 12) including a perforated outer hard shell on an outer helmet layer (helmet cover 10) with perforated regions or openings (Cover ear holes 60), tiles protruding the outer shell perforated regions (stems 44 pass through cover attachment assembly 40 as set forth in col 5 line 45-50), hard shell the exterior of an outer layer and coupled to helmet edges adjacent to a neck or shoulders (fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the helmet of Erb with a hard outer shell/ helmet cover as taught by Sykes for the purpose of absorbing shock (Sykes title).
Erb does not disclose an inner shell liner.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Erb helmet with an inner shell liner for the purpose of wearer comfort, for example, to provide a perspiration wicking material or smooth surface for contact with the wearer’s head.

As to claim 7, Erb discloses a method for a concussion resistant smart helmet (“HELMET WITH FLOATING SHELL PLATES,” title) comprising the steps of:
Providing a helmet (helmet 1);
Providing the helmet with an inner layer snuggly fitting within the outer layer (shell 10), layers coupled to the helmet edges adjacent to a neck or shoulders and replaceably coupled to the helmet (as best understood, this is the obvious result of the modification presented below, where the inner layer/ shell 10 of Erb is provided with a perforated outer hard shell “layer”);
Placing a layer of independently slidable freely in all direction tiles (plates 50 and 60) snuggly fitted in the outer layer between the outer hard shell and outer layer shell base (as best understood, this is the obvious result of the modification presented below, where the inner layer/ shell 10 of Erb is provided with a perforated outer hard shell), tiles protruding the outer shell perforated regions and having polygonal shape commensurate with margins to each tile accommodating outer hard base shell protrusion region (as best understood, see Erb fig 12);
Spacing the slidable tiles with spring-like material spacers for transferring any tangential component forces from impacted tile to tile to edge helmet tangential force component transfer (one of cushion 70, domes 71 and/or cups 72; cushion 90 and its base sheet 93, domes 91 and/or cups 92), and inserting removable-replaceable energy absorbing layer between an inner shell liner and a helmet wearer's head (another of one of cushion 70, domes 71 and/or cups 72; cushion 90 and its base sheet 93, domes 91 and/or cups 92, see modification below regarding the limitation “inner shell liner”),
whereby external force impacts to the helmet are decoupled to normal and tangential components in the helmet layers, tangential component forces are redirected to the helmet edges and the normal component forces are distributed and absorbed by the absorbing layer (the modified Erb reference has all of the claimed structure and is therefore expected to function in the same manner).
Erb does not disclose with a perforated outer hard shell on an outer helmet layer with perforated regions or openings, hard shell the exterior of an outer layer and coupled to helmet edges adjacent to a neck or shoulders.
Sykes teaches a similar helmet (helmet 12) including a perforated outer hard shell on an outer helmet layer (helmet cover 10) with perforated regions or openings (Cover ear holes 60), tiles protruding the outer shell perforated regions (stems 44 pass through cover attachment assembly 40 as set forth in col 5 line 45-50), hard shell the exterior of an outer layer and coupled to helmet edges adjacent to a neck or shoulders (fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the helmet of Erb with a hard outer shell/ helmet cover as taught by Sykes for the purpose of absorbing shock (Sykes title).
Erb does not disclose an inner shell liner.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Erb helmet with an inner shell liner for the purpose of wearer comfort, for example, to provide a perspiration wicking material or smooth surface for contact with the wearer’s head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732